DETAILED ACTION
This Office action is in response to the amendment filed 28 January 2021. Claims 1, 4, 6-11, 13-15, 18, 20-25, and 27-68 are pending in this application. Claims 27-68 are withdrawn from consideration. Claims 1, 4, 6-11, 13-15, 18, and 20-25 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6-7, 13-15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2014/0185540) in view of Yi et al. (US 2017/0279646) and Park et al. (US 2015/0049704).
For Claims 1, 13, 14, and 15, Gaal teaches a method of wireless communication, an apparatus comprising functional means for executing steps by a processor, a non-transitory computer-readable medium having program code recorded thereon, and an apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor (see paragraphs 39, 40: processor, memory, computer-readable media), the method comprising: 
identifying, by a processor, a first search space configuration for a first search space corresponding to a UE-specific search space (USS) (see paragraph 98), wherein the first search space includes candidates that were set based on an identifier of a mobile device (see paragraph 70: UESS candidates set based on UE identifier); 

wherein the CSS is configured with a larger repetition level than a repetition level of the USS (see paragraphs 74, 76: CSS aggregation level is greater than USS aggregation level, paragraph 70: different aggregation levels for CSS and USS; please see paragraph 92 of the pre-grant publication of the instant application which equates the repetition level with the aggregation level); and 
transmitting, by the processor, control information in at least one of the first search space and the second search space (see paragraphs 101, 102). 
Though Gaal does indicate that one search space may be set so as to be enclosed in another search space and thus suggests that one search space is established before the other, Gaal as applied above is not explicit as to, but Yi teaches setting a frequency band for the CSS equal to a first frequency band that overlaps with a frequency band previously set for the USS (see paragraph 201). Yi also teaches the CSS being configured with a larger repetition level than a repetition level of the USS (see paragraph 201).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to establish overlapping frequency bands as in Yi when establishing search spaces as in Gaal. The motivation would be to improve resource utilization while enabling coexistence with legacy devices.
The references as applied above are not explicit as to, but Park teaches transmitting, by the processor, in the USS, control information associated with a first transmission mode; and transmitting, by the processor, in the CSS, control information associated with a second transmission mode (see 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include control information for first and second transmission modes as in Park when implementing the method of Gaal and Yi. The motivation would be to ensure that the UE has control information needed in order for operation at least in a second mode where a first mode may not be supportable.
For Claims 6 and 20, Gaal teaches the method, wherein the first search space includes a first number of candidates and the second search space includes a second number of candidates (see paragraph 75: different aggregation levels). 
For Claims 7 and 21, Gaal teaches the method, wherein transmitting includes transmitting at least one of a grant for uplink transmission, a grant for downlink transmission, a fallback grant that includes fallback control information, transmitter power control (TPC) information, and an acknowledgement or negative acknowledgement indicating whether a message was received correctly or in error (see paragraphs 101, 102: control information; paragraph 97: DCI including fallback control information). 

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2014/0185540), Yi et al. (US 2017/0279646), and Park et al. (US 2015/0049704) as applied to claims 1 and 15 above, and further in view of Feng et al. (US 2014/0307693).
For Claims 4 and 18, the references as applied above are not explicit as to, but Feng teaches the method, wherein setting includes: 

setting, in a second TTI, the frequency band for the second search space equal to a second frequency band that does not overlap with the frequency band of the first search space (see paragraphs 59, 87, 88). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use overlapping frequency bands as in Feng when establishing search spaces as in Gaal. The motivation would be to improve resource utilization.

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2014/0185540), Yi et al. (US 2017/0279646), and Park et al. (US 2015/0049704) as applied to claims 1 and 15 above, and further in view of Liu et al. (US 2018/0103459, hereinafter Liu ‘459).
For Claims 8 and 22, while cited portions of Yi do indicate the coverage enhancement is a consideration, the references as applied above are not explicit as to, but Liu ‘459 teaches the method, further comprising determining a coverage enhancement level, and wherein setting a second search space is based at least in part on the determined coverage enhancement level (see paragraph 65). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the coverage enhancement level as in Liu ‘459 when setting a search space as in Gaal. The motivation would be to configure physical resources so as to improve received signal strength.

s 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2014/0185540), Yi et al. (US 2017/0279646), and Park et al. (US 2015/0049704) as applied to claims 1 and 15 above, and further in view of Tiirola et al. (US 2013/0021989).
For Claims 9 and 23, the references as applied above are not explicit as to, but Tiirola teaches the method, wherein transmitting control information comprises: 
transmitting a first message in accordance with a third transmission mode (see abstract, paragraphs 41-45; different grant sizes associated with different modes); and 
transmitting a second message in accordance with a fourth transmission mode (see abstract, paragraphs 41-45), 
wherein the second message includes information to process in collaboration with information in the first message, and wherein the second message includes the information in the first message (see abstract, paragraphs 41-45). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to manage grants as in Tiirola when allocating resources as in Gaal. One of ordinary skill would have been able to do so with the reasonably predictable result of optimizing allocations while managing the amount of blind decoding to be performed.

Claims 10, 11, 24, and 25, as understood in light of rejections under 35 USC 112,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US 2014/0185540), Yi et al. (US 2017/0279646), Park et al. (US 2015/0049704), and Tiirola et al. (US 2013/0021989) as applied to claims 1, 9, 15, and 23 above, and further in view of Liu et al. (US 2017/0237586, hereinafter Liu ‘586).
While Park teaches the DCI including a precoding matrix indicator (see paragraph 63), the references as applied above are not explicit as to, but Liu ‘586 teaches the method, wherein the 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide parameters as in Liu ‘586 when providing allocations as in Tiirola. One of ordinary skill would have been able to do so with the reasonably predictable result of enabling the receiver to process communications.
For Claims 11 and 25, the references as applied above are not explicit as to, but Liu ‘586 teaches the method of claim 10, wherein the information in the second message includes information which informs the mobile device of where the mobile device may receive information regarding at least one of the precoding matrix and the scrambling sequence (see paragraphs 210, 214, 219). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide parameters as in Liu ‘586 when providing allocations as in Tiirola. One of ordinary skill would have been able to do so with the reasonably predictable result of enabling the receiver to process communications.

Response to Arguments
The amendment filed 28 January 2021 has been entered.
The previous rejection under 35 USC 112 is withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
Please note that both Gaal and Yi teach the newly claimed matter. Liu as applied to claim 8 is not relied on for matter taught in other references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi et al. (US 2018/0192354) teaches a system in which a CSS is configured with a larger repetition level than a USS (see paragraphs 61, 75). Yi et al. (US 2017/0374570) teaches a system using different repetition levels in CSS and USS to optimize repetition overhead.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/26/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466